UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1793


CATHERINE DENISE RANDOLPH,

                Plaintiff - Appellant,

          v.

DOUGLAS GANSLER; WILLIAM F. BROCKMAN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:12-cv-01466-JFM)


Submitted:   October 11, 2012              Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Catherine Denise Randolph, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Catherine Denise Randolph appeals the district court’s

order denying relief on her 42 U.S.C. § 1983 (2006) complaint

and denying her subsequent motion for reconsideration.                   We have

reviewed the record and find no reversible error.                  Accordingly,

we      affirm     for     the     reasons     stated      by    the    district

court.     Randolph v. Gansler, No. 1:12-cv-01466-JFM (D. Md. May

24, 2012, June 11, 2012).           We deny as moot Randolph’s motion to

expedite.        We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented    in   the    materials

before    the     court   and    argument    would   not   aid   the   decisional

process.



                                                                         AFFIRMED




                                        2